Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-16-00308-CV

                           IN THE INTEREST of S.A.W., a Child

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 12167
                       Honorable N. Keith Williams, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, this appeal is REINSTATED on the
docket of this court, and appellant Bradley D. Winters and appellee Sara D. Ahearn’s agreed
motion to dismiss is GRANTED and this appeal is DISMISSED.

       We order that appellee Sara D. Ahearn recover her costs of this appeal, if any, from
appellant Bradley D. Winters.

       SIGNED December 7, 2016.


                                               _________________________________
                                               Marialyn Barnard, Justice